510 U.S. 912
Ruppv.Department of Health and Human Services.
No. 93-5722.
Supreme Court of United States.
October 12, 1993.

Appeal from the C. A. Fed. Cir.
Motion of petitioner for leave to proceed in forma pauperis denied. Petitioner is allowed until November 2, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit a petition in compliance with Rule 33 of the Rules of this Court. JUSTICE GINSBURG would deny the petition for writ of certiorari.
JUSTICE BLACKMUN and JUSTICE STEVENS, dissenting.


1
For the reasons expressed in Brown v. Herald Co., 464 U. S. 928 (1983), we would deny the petition for writ of certiorari without reaching the merits of the motion to proceed in forma pauperis.